Name: 90/59/EEC: Commission Decision of 7 February 1990 amending Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  means of agricultural production;  Europe
 Date Published: 1990-02-15

 Avis juridique important|31990D005990/59/EEC: Commission Decision of 7 February 1990 amending Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom Official Journal L 041 , 15/02/1990 P. 0023 - 0024*****COMMISSION DECISION of 7 February 1990 amending Decision 89/469/EEC concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom (90/59/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/622/EEC (2), and in particular Article 9 thereof, Whereas several outbreaks of bovine spongiform encephalopathy have occurred throughout the territory of the United Kingdom; Whereas Commission Decision 89/469/EEC (3) laid down measures to prevent the spread of this disease to other Member States; Whereas, in the light of developments in the knowledge of the epidemiology of the disease and of the distribution of outbreaks, it is now necessary to amend these measures; Whereas a significant risk may be considered to exist in respect of all cattle except those intended for slaughter before the age of six months, it being considered that these latter animals are unlikely to transmit the infection, unless they are the progeny of affected females; Whereas, however, cattle born outside the United Kingdom but moved into the United Kingdom after 18 July 1988 have not been exposed to the agent of the disease through infected feedingstuffs; whereas therefore such animals may be sent to other Member States; Whereas it is necessary to allow time for introduction of the necessary measures in Member States; Whereas the mesures provided for in this Decision are not in accordance with the opinion of the Standing Veterinary Committee; whereas the Commission has therefore proposed these measures to Council on 22 January 1990 in accordance with Article 13 of Directive 64/432/EEC, the Council being required to adopt measures within 15 days; Whereas, however, the Council has not acted within the required time limit; whereas the Council has not decided against the proposed measures by simple majority within the same time limits; whereas these measures should now be adopted by the Commission, HAS ADOPTED THIS DECISION: Article 1 Decision 89/469/EEC is amended as follows: 1. Article 1 is replaced by the following: 'Article 1 1. The United Kingdom shall not send to other Member States: - live cattle other than those aged under 6 months and bearing a special mark, - live cattle born to females in which bovine spongiform encephalopathy is suspected or has been officially confirmed. 2. However, the provisions of paragraph 1 shall not apply to cattle born outside the United Kingdom and subsequently introduced into the United Kingdom after the 18 July 1988'. 2. The following phrase is added to Article 2: 'as amended by Decision 90/59/EEC (*). (*) OJ No L 41, 15. 2. 1990, p. 23.' 3. The following Article 2a is added: 'Article 2a Member States which receive live cattle aged under six months and bearing a special mark from the United Kingdom shall take the appropriate measures to ensure that the said cattle are slaughtered before the age of 6 months'. Article 2 Member States shall amend the measures which they apply to trade so as to bring into compliance with this Decision on 1 March 1990. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 225, 3. 8. 1989, p. 51.